28 F.3d 1209
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Luther Joe CYRUS, Jr., Petitioner Appellant,v.STATE of South Carolina;  Attorney General of the State ofSouth Carolina, T. Travis Medlock, Respondents Appellees.
No. 93-6333.
United States Court of Appeals,Fourth Circuit.
Submitted March 7, 1994.Decided June 20, 1994.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Falcon B. Hawkins, Chief District Judge.  (CA-92-23-3-1AJ)
Luther Joe Cyrus, Jr., Appellant Pro Se.
Donald John Zelenka, Chief Deputy Attorney General, Columbia, SC., for Appellees.
D.S.C.
DISMISSED.
Before HALL and WILKINS, C.J., and SPROUSE, Sr. C.J.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*  Cyrus v. State of South Carolina, No. CA-92-23-3-1AJ (D.S.C. Mar. 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Although the district court dismissed Cyrus' fifth claim on the merits, we conclude that it is procedurally barred.   See Reed v. Ross, 468 U.S. 1, 10-11 (1984)